IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,106-01


EX PARTE HONORABLE MARGARET E. LITTLETON, DISTRICT CLERK 
Respondent




ORDER TO SHOW CAUSE AND TO FILE RESPONSE 
FROM ATASCOSA COUNTY


 Per curiam.

O R D E R


	On January 12, 2011, this Court issued an order requiring the Respondent, the Honorable
Margaret E. Littleton, to respond within thirty days as to whether Ramiro Trevino had filed an
application for writ of habeas corpus pursuant to Tex. Code Crim. Proc. Article 11.07, in Atascosa
County Cause Number 07-11-0317-CRA on October 25, 2010.  On April 27, 2011, this Court mailed
an inquiry to Respondent as to why no response to the January 12, 2011 order had yet been
submitted.  On July 20, 2011, this Court mailed a second inquiry to Respondent as to why no
response had yet been submitted. To date no response has yet been received from said Margaret E.
Littleton, in violation of the Court's Order requiring a response by February 11, 2011.
 NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,
that the Honorable Margaret E. Littleton shall file said response and show cause why Respondent
should not be held in contempt of this Court for failing to file the response by the date it was due and
be punished for failing to do so.  Margaret E. Littleton is ordered to file, with the Clerk of this Court,
Respondent's sworn affidavit and, if necessary, affidavits of other persons, on or before October 10,
2011.  The affidavits shall state facts that deny or excuse Respondent's contempt, if there are any
such facts.  Margaret E. Littleton shall also file the response required by the January 12, 2011, order
on or before that date, October 10, 2011.
	It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO
SHOW CAUSE AND TO FILE RESPONSE commanding the Honorable Margaret E. Littleton
to file said response and to show cause, in the manner and within the time specified in this Order,
why Respondent should not be held in contempt of this Court for failing to timely file the required
response and be punished for Respondent's failure to do so.  A copy of this Order shall accompany
the Notice.
 IT IS SO ORDERED ON THIS THE 28th day of September 2011.
 

Filed: September 28, 2011
Do not publish